Opinion filed April 5, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00175-CV
                                                    __________
 
 FRAC TECH SERVICES, LTD. F/K/A
FRAC TECH SERVICES, L.L.C.
 
                                                            
V.
 
                                      
FMC TECHNOLOGIES, INC.
 
 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                  Trial
Court Cause No. CV-29355
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellant,
Frac Tech Services, Ltd. f/k/a Frac Tech Services, L.L.C., and appellee, FMC
Technologies, Inc., have filed an agreed motion to dismiss this appeal pursuant
to Tex. R. App. P. 42.1(a)(2). 
In the motion, the parties state that they: 
[H]ave reached a
settlement and agreed that this appeal, and the underlying action from which it
has been taken, should be DISMISSED WITH PREJUDICE as to all claims that were
or could have been made in the trial court below, in this court of appeals or
elsewhere from the beginning of time to this date.  The Parties further agree
that the judgment entered by the 266th District Court on April 19,
2011, is to be deemed fully satisfied and may not be executed upon.  
Therefore,
in accordance with the parties’ request and pursuant to Rule 42.1(a)(2)(A), this
appeal and the underlying action from which it has been taken are dismissed
with prejudice.  The judgment entered by the trial court in this cause on April
19, 2011, is hereby deemed fully satisfied and may not be executed upon.    
The
agreed motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                    PER
CURIAM
 
April 5, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.